July 11, 2019

The Honorable Robert D. Conrad, Jr.
US. District Judge

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Dear Judge Conrad:

Your Honor - like many I am trying to reconcile the Wanda Greene I know and worked with, and
the Wanda we read about in the newspapers.

I have known Wanda Greene professionally and socially for nearly twenty years after moving to
Asheville in 1997. Our professional contact was in her capacity as County Manager and mine as
executive director of a local non-profit cultural organization.

Socially, we would occasionally have lunch together to get caught up on what was going on at
the County, at the theatre and with our family and lives. These were always enjoyable encounters
which were filled with laughter.

_ My work with Wanda was always on the highest professional level. Her advise was always well
informed, useful and greatly appreciated. She always responded to my emails and calls, as a
director of a non-profit and as a citizen of the county. Her responses were always enthusiastic
and with a willingness to assist as she could.

Over the years, like so many, I developed a high respect for Wanda and what she did for this
county. As I traveled the state I would hear great things said, with a touch of envy, about our
county and our county manager from colleagues and friends.

While many may not be willing to say so publically today - my belief is that most everyone in the
county had the highest respect, appreciation and admiration for Wanda and her work. This is
why so many of us are still dealing with this difficult dichotomy.

None of us really knows how we will respond to temptation, and let those among us who have
never given into temptation cast the first stone.

As a citizen of Buncombe County and someone who has known Wanda Greene for more than
twenty years, I ask that her entire career and all the positive things she has done for this county
and those it serves, to be taken into consideration.

Respectfully submitted,

ZL, Wwoibe

John W. Ellis
7 Aspen Way
Asheville, NC 28803

Case 1:18-cr-00088-RJC-WCM Document 74-3 Filed 08/22/19 Page 1of1

 
